Exhibit 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of NXT Nutritionals Holdings, Inc. (the “Company”) on Form 10-Q for the period endedSeptember 30, 2010 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, David Briones, Chief Financial Officer of the Company, certify to the best of my knowledge, pursuant to 18 U.S.C. Sec. 1350, as adopted pursuant to Sec. 906 of the Sarbanes-Oxley Act of 2002, that: The Quarterly Report on Form 10-Q for the fiscal quarter endingSeptember 30, 2010 fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Quarterly Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: November 15, 2010 By:/s/ David Briones David Briones Chief Financial Officer
